FILED
                            NOT FOR PUBLICATION                             MAR 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30106

               Plaintiff - Appellee,             D.C. No. 3:14-cr-00257-MO

 v.
                                                 MEMORANDUM*
RYAN FRANK BONNEAU,

               Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Ryan Frank Bonneau appeals from the district court’s judgment and

challenges his guilty-plea conviction and 24-month sentence for conspiracy to

possess and distribute controlled substances, in violation of 21 U.S.C. §§ 841(a)(1)

and 846. Pursuant to Anders v. California, 386 U.S. 738 (1967), Bonneau’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. Bonneau filed a pro se supplemental

opening brief and also submitted a reply brief on December 7, 2015, which we

direct the Clerk to file. No answering brief has been filed.

      Bonneau waived his right to appeal his conviction and sentence, with three

exceptions not applicable here. Our independent review of the record pursuant to

Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable issue as to the

validity of the waiver. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.

2009). We accordingly dismiss the appeal. See id. at 988.

      To the extent that Bonneau’s pro se arguments fall outside the scope of the

waiver, we reject them. Contrary to his contention, the district court properly

denied his motion under Federal Rule of Criminal Procedure 36 because there was

no error in the judgment, which is consistent with the sentence to which the parties

agreed in the plea agreement. We decline to address Bonneau’s claim of

ineffective assistance of counsel on direct appeal. See United States v. Rahman,

642 F.3d 1257, 1259-60 (9th Cir. 2011).

      Bonneau’s motion to expedite is denied as moot.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.


                                           2                                     15-30106